Simmons, C. J.
Where a rale absolute for money had been granted in the-superior court against a constable, and he thereafter made a motion to set aside this rule upon several grounds, to which motion the respondent named made answer denying specifically each of the matters of fact alleged against the legality of the judgment; and the motion, with the answer, was by consent of the parties set down to be heard and determined in vacation, and at the hearing the movant made a motion to continue in order to traverse the answer of the respondent, and upon the motion to continue-being overruled, refused to further prosecute the original motion, the court, committed no error either in refusing the motion to continue (no traverse-of the answer being allowable), or thereafter, on consideration of the motion and the sworn answer, in denying the original motion to set aside the-judgment complained of. Judgment affirmed.

All the Justices concurring.